As filed with the Securities and Exchange Commission on July 14, 2010 Registration No. 333-146182 U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM SB-2 ON FORM S-1 REGISTRATION STATEMENTUNDER THE SECURITIES ACT OF 1933 International Surf Resorts, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5978559 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1097 Country Coach Dr., Suite 705, Henderson, Nevada (Address of registrant's principal executive offices) (Zip Code) (888) 689-0930 (Registrant's Telephone Number, Including Area Code) Santana Martinez 1097 Country Coach Dr., Suite 705 Henderson, Nevada 89002 Tel: (800) 315-0045 (Name, Address and Telephone Number of Agent for Service) Copies to: Lan Nguyen Esquire Consulting, Inc. 600 S. Spring Street #1312 Los Angeles, California 90014 Tel:(213) 489-4515 Fax: (440) 848-6345 Approximate date of proposed sale to the public: From time to time after this registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Form SB-2 on Form S-1 (this “Post Effective Amendment No. 1”) is being filed pursuant to Section 10(a)(3) of the Securities Act to update the Form SB-2 Registration Statement (Registration No. 333-146182), which was previously declared effective by the Securities and Exchange Commission on October 4, 2007, to include the audited consolidated financial statements and the notes thereto included in the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, the unaudited consolidated financial statements and the notes thereto included in the Registrant’s Quarterly Report on Form 10-Q for the three month period ended March 31, 2010, and to update certain other information in such Registration Statement. No additional securities are being registered under this Post-Effective Amendment No. 1. All applicable registration fees were paid at the time of the original filing of such Registration Statement on September 20, 2007. The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 1 Prospectus International Surf Resorts, Inc., a Nevada corporation 477,800 Shares of Common Stock This prospectus relates to 477,800 shares of common stock of International Surf Resorts, Inc., which are issued and outstanding shares of our common stock, acquired by the selling shareholders in private placement transactions which were exempt from the registration and prospectus delivery requirements of the Securities Act of 1933. The selling security holders may, from time to time, sell, transfer or otherwise dispose of any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or quoted or in private transactions. These dispositions may be at prevailing market prices at the time of sale, or at privately negotiated prices. The selling security holders may sell their shares of common stock in the manner set forth herein and as described in “Plan of Distribution.”We will not receive any of the proceeds from the sale of shares by the selling security holders. Our common stock is quoted on the OTC Bulletin Board under the symbol “ISFR.”The last reported sale price of our common stock on the OTC Bulletin Board on July 7, 2009 was $1.05 per share. See “Risk Factors” on Pages5 to12 for factors to be considered before purchasing shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We will not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale of these securities is not permitted. The date of this prospectus is . Subject to completion. 2 TABLE OF CONTENTS Prospectus Summary 4 Risk Factors 5 Forward Looking Statements 12 Use of Proceeds 13 Determination of Offering Price 13 Dilution 13 Selling Shareholders 13 Plan of Distribution 15 Legal Proceedings 17 Directors, Executive Officers, Promoters and Control Persons 17 Security Ownership of Certain Beneficial Owners and Management 19 Description of Securities 21 Interest of Named Experts and Counsel 21 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 22 Organization Within Last Five Years 23 Description of Business 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Description of Property 33 Certain Relationships and Related Transactions 34 Market for Common Equity and Related Stockholder Matters 35 Executive Compensation 37 Financial Statements 40 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 66 Legal Matters 66 Experts 66 Additional Information 67 Indemnification of Directors and Officers 69 Other Expenses of Issuance and Distribution 70 Recent Sales of Unregistered Securities 70 Exhibits 71 Undertakings 72 Signatures 73 Outside Back Cover Page Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligations to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 Prospectus Summary Our Business: Our principal business address is 1097 Country Coach Dr., Suite 705, Henderson, Nevada 89002. Our telephone number is (800) 315-0045. We are an Internet-based provider of international surf resorts, camps and guided surf tours. We also intend to operate a surf camp at Scorpion Bay, which is located in San Juanico, Baja California Sur, Mexico. Through our Mexican subsidiary, we own approximately 2.5 acres of land on the beach at Scorpion Bay. Our state of organization: We were incorporated in Nevada on December 4, 2006. Summary financial information: The summary financial information set forth below is derived from the more detailed financial statements appearing elsewhere in this prospectus.We have prepared our financial statements contained in this prospectus in accordance with accounting principles generally accepted in the United States. All information should be considered in conjunction with our financial statements and the notes contained elsewhere in this prospectus. Income Statement Period Ending March31,2010 Year Ending December 31, 2009 Year Ending December 31, 2008 Net Revenue
